OPINION OF COUKT
The following is taken, verbatim, from the opinion.
VICKEEY, J.
We have gone over this record and we have read it with much care and have gone over the briefs of counsel, and, while the briefs dwell at length upon the question of hearsay testimony, really that is not the question that confronts the court. We have held, in other cases, and it has been repeatedly held, that all evidence, including hearsay evidence, if received by the Industrial Commission, is competent before the Common Pleas Court. In other words, the matter of the hearing befoie the Commission is more informal than in a court of justice and evidence is not introduced with the same degree of technicality and particularity as it is in court. Under the law as it now stands, which provides that the case in court must be heard upon the same evidence and no other, that is introduced before the Commission, that applies to hearsay evidence and evidence which would be incompetent in a court in the first instance, as well as to other evidence. The trial court seems to have recognized this rule and he admitted the hearsay evidence, but then held that there was not sufficient evidence to go to the jury, and that is the only question that we care to pass upon, and it is the only question that it is necessary to pass upon.
There was evidence, much more than a scintilla, to go to the jmy, and the jury might well have found against this man and they might well have found that this pneumonia came from some other source and that he was ill before. There was evidence upon both sides of that proposition, but it was surely a question for the jury to have heard and determined the facts-
We think, therefore, that the court ened in directing a verdict for the defendant in this case, and for that reason the judgment will be reversed, and the cause remanded to the Common Pleas Court for a new trial.
(Sullivan, PJ. and Levine, J., concur.)